Citation Nr: 0411829	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to an increased rating for bilateral varicose 
veins, evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The RO issued a decision in October 2000 that, in part, 
denied service connection for a back disorder as secondary to 
service-connected bilateral varicose veins.  The RO 
determined this claim was not well grounded.  Subsequently, 
however, a legislative change the following month-which will 
be discussed below, invalidated the requirement of submitting 
a well-grounded claim before triggering VA's duty to assist 
in developing evidence.  So in view of this change in the 
law, the RO, in a decision issued in April 2002, 
readjudicated and again denied the claim for service 
connection for a back disorder secondary to the service-
connected varicose veins.  The veteran timely appealed that 
decision to the Board.

Additionally, the RO issued a decision in May 2000 confirming 
and continuing a 30 percent rating for the bilateral varicose 
veins.  The 30 percent evaluation had been granted under 
rating criteria formerly in effect for rating bilateral 
varicosities.  The veteran initiated an appeal of that 
decision by the timely submission of a notice of disagreement 
(NOD) in July 2001.  However, he did not complete his appeal, 
after receiving a statement of the case (SOC), by the timely 
submission of a substantive appeal (e.g., a VA Form 9 or 
equivalent statement).

A VA Form 9 received in July 2001 was deemed a reopened claim 
for an increased rating for the bilateral varicose veins.  
Moreover, correspondence received from the veteran in January 
2002 stated a claim of clear and unmistakable error (CUE) 
in a January 1948 rating decision that denied service 
connection for a left shoulder disorder.



In a decision issued in April 2002, the RO confirmed and 
continued the 30 rating for the bilateral varicose veins.  As 
well, the RO determined that the January 1948 rating decision 
denying service connection for a left shoulder disorder did 
not involve CUE.  The veteran filed a timely appeal to the 
Board.  And for reasons explained below, the Board is 
reframing the issue of CUE with respect to the claim for 
service connection for a left shoulder disorder to basic 
entitlement.

Additionally, for the reasons explained below, the issues an 
increased rating for the bilateral varicose veins and for 
service connection for a left shoulder disorder are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.  The Board 
will decide the claim for service connection for a back 
disorder.


FINDING OF FACT

There is no competent medical evidence of record of a current 
back disorder of service onset or etiologically related to 
the service-connected bilateral varicosities.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability or disabilities.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

As alluded to, the VCAA eliminated the requirement of 
submitting a well-grounded claim and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim-but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran by letter dated in 
April 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to either send medical 
treatment records from his private physician or to provide a 
properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
doctors for him.  Further, the rating decision appealed and 
the SOC, especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the veteran of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities-
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
treatment records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private medical providers also have been 
obtained.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Additionally, in Pelegrini v. Principi, 17 Vet.App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that the Secretary had 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".

In this particular case, the April 2001 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's April 2002 decision initially adjudicating 
his claims.  Accordingly, that VCAA letter complied with 
the sequence of events (i.e., VCAA letter before initial 
denial) stipulated in the Pelegrini decision.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection also is permissible for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  This includes situations 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, but he shall be compensated only for the 
degree of disability over and above that existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

Service connection has been in effect since December 1945 for 
bilateral varicose veins.  The disorder initially was rated 
10 percent disabling, but a 30 percent rating was later 
assigned.

The veteran's service medical records (SMRs) are negative for 
indications of a back disorder, and this is not otherwise 
contended.  Rather, he alleges he developed a back disorder 
as a result of his service-connected bilateral varicose 
veins.  In this regard, he asserts that he favored his left 
leg because of the varicosities and, in doing so, the 
resulting imbalance placed additional stress on his back.  
Significantly, however, there is no medical evidence of 
record indicating he currently has a back disorder, and no 
medical opinion in the record addressing the putative 
relationship between his service-connected bilateral varicose 
veins and a back disorder.

One of the requirements for granting service connection is 
proof the veteran has the condition alleged.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

And even were the Board to assume, for the sake of argument, 
the veteran currently has a back disorder, there still is no 
competent medical evidence causally linking his back disorder 
to his service in the military, via his already service-
connected bilateral varicose veins.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran's unsubstantiated lay assertion is the only 
evidence linking a claimed back disorder to a service-
connected disability.  And there is no indication from 
the record that he has medical training or expertise.  So as 
a lay person, he can neither diagnose nor offer a medical 
opinion regarding the etiology of a disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, no competent medical evidence has been 
presented showing that a back disorder is related to a 
service-connected disability, let alone that he even 
currently has a back disorder.  

For these reasons, the claim for service connection for a 
back disorder must be denied because the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for service connection for a back disorder is 
denied.


REMAND

As discussed above, the VCAA specifies VA's duty to assist 
the veteran in obtaining evidence necessary to substantiate a 
claim.  As well, VCAA specifies VA's duty to notify him of 
any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.

The claims file does not contain a VCAA letter from the RO to 
the veteran clearly specifying the type of evidence needed to 
substantiate his claim for an increased rating for his 
bilateral varicose veins or clearly delineating whose 
specific responsibility-his or VA's, it is for obtaining 
this supporting evidence.  See Quartuccio and Charles, supra.  
And this must be done before deciding his appeal.

Additionally, a review of the record shows that the RO issued 
a decision in January 1948 denying service connection for a 
left shoulder disorder.  As well, the RO confirmed and 
continued the 10 percent rating the veteran had at that time 
for his bilateral varicose veins.  A letter, dated February 
6, 1948, advised him that the evaluation previously assigned 
for his service-connected disability had been confirmed and 
continued.  No mention was made of the adjudication denying 
service connection for a left shoulder disorder.  Since he 
was not apprised of the RO's disposition of this claim 
concerning this left shoulder, this claim remains in open 
status; finality never attached.  Cf. Bailey v. West, 160 
F.3d 1360, 1368 (Fed. Cir. 1998) (equitable tolling 
principles applied to untimely notice of appeal of Board 
decision, notwithstanding 38 U.S.C.A. § 7266, where RO 
personnel misinformed veteran as to applicable time 
limitations for filing such notice).


Accordingly, his January 2002 correspondence alleging CUE 
actually serves as a timely NOD to the January 1948 decision 
denying service connection for a left shoulder disorder.  The 
record before the Board, however, does not reflect that an 
SOC has been issued regarding this claim.  In Manlincon v. 
West, 12 Vet. App. (1999), the Court indicated that where, as 
here, a veteran expressed disagreement in writing (via an 
NOD) with an RO decision and the RO failed to issue him an 
SOC in response, the Board must remand, rather than refer, 
his claim to the RO for issuance of an SOC.  He also then 
must be given an opportunity to perfect an appeal to the 
Board concerning this issue by filing timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).

Parenthetically, the Board notes that the RO, in a decision 
issued in October 2000, determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a left shoulder disorder.  A new and 
material evidence decision, however, is predicated on an 
application to reopen a finally disallowed claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).  But as discussed 
above, the January 1948 decision denying service connection 
for a left shoulder disorder is not final.  So it need not be 
reopened.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claims at issue regarding an 
increased rating for bilateral varicose 
veins and service connection for a left 
shoulder disorder, review the claims file 
and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate these claims.  
A general form letter, prepared by the 
RO, not specifically addressing the 
claims at issue, is unacceptable.  The RO 
also must indicate which portion of the 
information and evidence, if any, is to 
be provided by him, and which portion, if 
any, the Secretary will attempt to obtain 
on his behalf.  Also ask that he submit 
any relevant evidence in his possession.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for a 
left shoulder disorder since service.  
Obtain all indicated records that are not 
already included in the claims file.

3.  Then readjudicate the claim for an 
increased rating for bilateral varicose 
veins in light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning this claim to the Board 
for further appellate consideration.

4.  Also send the veteran and his 
representative an SOC on the issue of 
service connection for a left shoulder 
disorder.  Advise them of the necessity 
of filing a timely substantive appeal 
concerning this claim (e.g., a VA Form 9 
or equivalent statement).  And if, and 
only if, they perfect a timely appeal 
should this claim be returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



